Hinman, J.
It appears from the report of the audito^ in this case, that the plaintiff was employed, by the defendants, to teach their district school, for four months, at 18 dollars per month of 20 days : to commence between the 15th of November and the 1st of December, 1845. In consequence of a school-house not being provided, by the district, he did not commence teaching till the 17th of December ; and the school was continued for the period of 65 days only. The plaintiff’s wages for this time, amounting to 58 dollars, *53150 cents, were paid him, on the 3d of November 1846. This was long after the commencement of the suit, and after costs to the amount of 11 dollars, 20 cents, and interest on the principal, to the amount of 1 dollar, 25 cents, had legally accrued.
The case has not been argued for the defendants before us; but as it was reserved for our advice, by the superior court, it is proper to notice all the questions which fairly arise upon the record.
It was made a question below, whether the plaintiff had properly qualified himself to teach the school, at the time he first commenced it, by procuring the necessary certificate from the examining committee. We do not think it necessary to decide this question. The report shows, that on the 23d of December, which was only 5 or 6 days after the school was commenced, the requisite certificate was obtained ; it was in fact, signed by one of the examining committee, before the school commenced, and by the only other committee-man, on the 23d of December. It appears, therefore, that for at least 60 of the 65 days teaching, he was properly qualified ; and as the district paid him the 58 dollars, 50 cents, expressly for his wages for teaching the 65 days, and refused to pay him anything towards the interest or costs which had then accrued, we do not think they can now recover back the trifling sum thus overpaid, even if he was not duly qualified for the first five days.
It was claimed below, that as the principal debt was paid in full, neither interest, which is incidental to the debt, nor costs, which are incidental to the recovery of damages, can be recovered by the plaintiff. The plaintiff, on the other hand, claims, that under the finding of the auditor in this case, he is entitled to recover the 1 dollar, 25 cents, interest, which, it is found, had legally accrued at the time the principal was paid ; and he is entitled to nominal damages and his costs, even if not entitled to interest: and cases are cited, which are supposed to sanction these claims.
In regard to the interest, it could undoubtedly be recovered, provided there was either before or after the services were rendered, an express agreement to pay it. But if it is claimed merely as damages, for the delay in paying the principal, and not in consequence of an express agreement to *532pav ¡t then it would seem to be merely incidental to the ‘ J and the creditor having consented to receive the debt, the incident could not afterwards be recovered. The find-auditor is equivocal on this point: it is, that at the time the wages for teaching were paid, “on the 3d day of j\T0Vemj)er |§46; i dollar, 25 cents, interest, had legally accrued thereon.” If this means, that it liad accrued, by reason of an express agreement to pay it, then obviously it was as much a part of the debt as any part of the 58 dollars, 50 cents ; but if otherwise, then the claim was gone when the principal was paid. Perhaps it is a fair inference from the finding, that the interest was due by express agreement; yet, as it is somewhat equivocal, whether the auditor so intended; and as there is another point which seems to us decisive of the case ; we do not choose to rest it on this ground.
The plaintiff claims, that, as ths costs were not paid, though claimed by him at the time, he is, at any rate, entitled to judgment for nominal damages, which will carry costs, as of course. Under the circumstances in which this case is presented, we think this claim well founded. It ought, however, to be understood, that this is only upon the ground, that the defendants have not taken advantage of the payment of the principal sum due, by plea. It is a general rule of pleading, that matters of defence, arising after the commencement of the suit, cannot be pleaded in bar of the action generally ; but must, when they have arisen before plea or continuance, be pleaded to the further maintenance of the suit; and when they have arisen after issue joined, they must be pleaded, puis darrein continuance. 1 Chitt. Pl. 698. Le Bret v. Papillon, 4 East, 502. Evans v. Prosser, 3 Term R. 186. 188. Bac. Abr. tit. Pleas. 2.
Upon this ground, it was held, in the case of Holland v. Jourdine, 1 Holt’s N. P. Ca. 6. (3 E. C. L. 5.) which was an action to recover the amount of an attorney’s bill, and the defence was, a receipt given by the plaintiff, after action brought, for the debt and costs in the suit, that the plaintiff should recover nominal damages. In this case, the debt and costs were both paid, and included in the receipt; and vet Ch. J. Gibbs says : “ It is no answer to the action under the general issue.” Numerous cases to the same effect might readily be cited, some of which are referred to, on the plain*533tiff’s brief. Indeed, it would seem, upon principle, that such 1 , , • must be the law. The general issue goes only to the merits b , . of the plaintiff’s claim, at the time the action was commenced ¿ it is but a formal denial of the truth of the declaration, as made at the time the suit was brought; and is not, ... , . , • i T i either in substance, or in form, a denial of any subsequent matter, which may go to defeat the plaintiff’s right to recover, at the time of pleading, or of the trial.
We think, then, that although the defendants may have had a good defence, had they specially pleaded payment in full of the debt due, after action brought, and the acceptance of such payment by the plaintiff; yet inasmuch as they have not done so, judgment must be rendered for the plaintiff, for nominal damages at least, and his costs ; and so we advise the superior court.
In this opinion the other Judges concurred, except Waite, J., who was not present, (a)
Judgment to be rendered for the plaintiff.